DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu (US 2015/0295154) in view of Park (US 2012/0019741).
 Regarding claim 1.
Tu teaches display apparatus (76) comprising: a substrate (23) on which a driving circuit (22) is formed (paragraph 56); a plurality of inorganic light emitting devices (300a’,b’,c’) that are formed on the driving circuit (22) (fig 6a) and included in a pixel (65) from among a plurality of pixels (65,66) of the display apparatus (76) (fig 7a) (paragraph 47-50), wherein the plurality of inorganic light emitting devices (300a’,b’,c’) (fig 6a), that are included in the pixel (65) (fig 7a), comprise a red inorganic light emitting device (300b’), a green inorganic light emitting device (300c’), and a blue inorganic light emitting device (300a’) which each form a respective sub pixel included in the pixel (65) (fig 7a) (paragraph 50); an absorber (290) that is formed between two of the plurality of inorganic light emitting 
Tu does not teach photonic crystals formed on the plurality of inorganic light emitting devices.
Park teaches a light emitting device (100), a textured transparent resin (140) formed on the light emitting device (paragraph 72-78),wherein the textured transparent resin (140) comprises a plurality of photonic crystals that are configured to change a path of light emitted from the light emitting device (100), wherein the plurality of photonic crystals included in the textured transparent resin on the light emitting device are arranged in an interval equal to half the wavelength of the wavelength of the light emitted (paragraph 80-82).
It would have been obvious to one of ordinary skill in the art to form a photonic crystal in order to improve light extraction efficiency (Park paragraph 82). Because red, green, and blue light have different wavelengths the photonic crystal interval (equal to half the wavelength) over the red, green and blue light emitting devices will have different intervals.  The plurality of photonic crystals included in the textured transparent resin on the red inorganic light emitting device are arranged in a first interval, the plurality of photonic crystals included in the textured transparent resin on the green inorganic light emitting device are arranged in a second interval different from the first interval, and the plurality of photonic crystals included in the textured transparent resin 
   Regarding claim 2.
Tu teaches a size of the textured transparent resin (24) on one of the plurality of inorganic light emitting devices (101) is greater than or equal to a size of an upper surface of the one of the plurality of inorganic light emitting devices (101) through which the light emitted from the one of the plurality of inorganic light emitting devices passes (fig 3g) (paragraph 50).
 Regarding claim 4.
 Tu teaches a light refractive index of the textured transparent resin (24) on one of the plurality of inorganic light emitting devices (101) (paragraph 43) is less than a light refractive index of the one of the plurality of inorganic light emitting devices (paragraph 30).  The index of refraction for of gallium nitride is higher than epoxy resin (see US 2017/0222108 paragraph 33, US 2010/0032699 paragraph 3, US 2008/0315220 paragraph 6. These references are not relied upon for obviousness these references are merely cited for the inherent physical properties epoxy and gallium nitride).  MPEP 2112.II.
Regarding claim 5
 Tu teaches the one of the plurality of inorganic tight emitting devices comprises an electrode provided at a bottom of the one of the plurality of inorganic light emitting devices, and wherein the electrode of the one of the plurality of inorganic light emitting devices is electrically connected to the driving circuit through a bump applied on the electrode of the driving circuit (paragraph 47).
 Regarding claim 7.
Tu teaches a height of the absorber (290) is at least 0.5 times, and no more than 1.5 times, a height of one of the plurality of inorganic light emitting devices (300a) (fig 1e, 3d-f).   MPEP 2125.II.
 
    PNG
    media_image1.png
    333
    580
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed 2/15/22 have been fully considered but they are not persuasive. 
The applicant argues that the prior art does not teach “the plurality of photonic crystals included in the textured transparent resin on the red inorganic light emitting device are arranged in a first interval, the plurality of photonic crystals included in the textured transparent resin on the green inorganic light emitting device are arranged in a second interval different from the first interval, and the plurality of 
Park teaches the plurality of photonic crystals included in the textured transparent resin on the light emitting device are arranged in an interval equal to half the wavelength of the wavelength of the light emitted (paragraph 80)
 Because red, green, and blue light have different wavelengths the photonic crystal interval (equal to half the wavelength) over the red, green and blue light emitting devices will have different intervals.  The plurality of photonic crystals included in the textured transparent resin on the red inorganic light emitting device are arranged in a first interval, the plurality of photonic crystals included in the textured transparent resin on the green inorganic light emitting device are arranged in a second interval different from the first interval, and the plurality of photonic crystals included in the textured transparent resin on the blue inorganic light emitting device are arranged in a third interval different from the first interval and the second interval.  
 Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817                                                                                                                                                                                                        

/DAVID J GOODWIN/Examiner, Art Unit 2817